DETAILED ACTION
In application filed on 09/26/2019, Claims 1-25 are pending. Claims 1-25 are considered in the current office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-11, 16, 18 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over by Lendi [US20160091469A1], in view of Zook et al. [US20120028297A1]
Regarding Claim 1, Lendi teaches a method of determining whether a surface of a plant [Para 0005, industrial power plant’] in contact with water or steam [Para 0001, 0005, 0007, ‘water-steam cycles of power’] contains a protective amount [Para 0001, ‘coating of pipelines, tubes, reactors and the like, to prevent corrosion’; Para 0012] of at least one film forming organic amine [Para 0001-0006, ‘polyamines’; FFA’] having at least one linear or branched, acyclic hydrocarbon group having 12 to 22 carbon atoms [Para 0002-0004, ‘polyamines or fatty amines’], the method comprising:
an sampling step [Para 0007, ‘reaction of polyamines to be assayed’, Para 0009, ‘The Analysis of Film-Forming Amine’; Para 0037, Claims 10-11], wherein the surface [Para 0002, 0006, ‘inside treatment or coating’] is; the organic amine [Para 0002-0004, ‘polyamines or fatty amines’] is; and the organic amine is taken from the surface; 
and the organic amine [Para 0002-0004, ‘polyamines or fatty amines’] is; and the organic amine, and
an analysis step [Para 0009, ‘The Analysis of Film-Forming Amine’], analyzing the organic amine [Para 0002-0004, ‘polyamines or fatty amines’] in; and the organic amine.
Lendi does not teach “wiped with an absorber material”; “transferred to the absorber material”; “an extraction step, wherein a solvent is brought into contact with 
Zook teaches “wiped with an absorber material [Para 0007, ‘(e.g., wiping, swiping, etc.) the surface with a sterile sampling appliance, such as a swab or a sponge’; Para 0011, 0032, porous material’; Fig. 2B]; “transferred to the absorber material” [Para 0007, ‘microorganisms that are picked up by the sampling appliance’]; “an extraction step, wherein a solvent is brought into contact with the absorber material [Para 0040, ‘sponge is subsequently extracted with neutralizing buffer or growth media’; Para 0088]; “extracted into the solvent to obtain an extract containing the solvent [Para 0040, ‘portion of the target microorganisms that can be extracted’; Para 0088]”; “the extract containing the solvent” [Para 0040, ‘portion of the target microorganisms that can be extracted’; Para 0088]”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lendi to incorporate “wiped with an absorber material”; “transferred to the absorber material”; “an extraction step, wherein a solvent is brought into contact with the absorber material”; “extracted into the solvent to obtain an extract containing the solvent”; “the extract containing the solvent  as taught by Zook, motivated by the need to obtain environmental microbial testing samples from a surface of stainless steel,  which is typically done by contacting (e.g., wiping, swiping, etc.) the surface with a sterile sampling appliance, such as a pre-moistened swab or a sponge, from the surface of stainless steel [ Zook, Para 0007, 0087, 0089, 0093-0094 Claim 7]. Doing so for microbial samples to be collected and quantified on the surface of the stainless steel in an environmental setting.  

Regarding Claim 2, Modified Lendi teaches   the   method   according   to   claim 1,   wherein   in   the sampling step [Para 0007, ‘ reaction of polyamines to be assayed’,  Para 0009, ‘The Analysis of Film-Forming Amine’; Para 0037, Claims 10-11],  the surface  is  wiped  with  the  absorber  material  wetted  with  a  solvent  the same  as  or  different  from  the  solvent  used  in  the  extraction  step. 
Lendi does not teach “the surface is wiped with  the  absorber  material  wetted  with  a  solvent  the same  as  or  different  from  the  solvent  used  in  the  extraction  step”
Zook teaches “the surface [ Para 0040, ‘sampling surfaces’, ‘traditional surface’] is  wiped  with  the  absorber  material [Para 0040, ‘sponge’; Para 0011, 0032, porous material’; Fig. 2B]  wetted  with  a  solvent [Para 0040, ‘sponge is subsequently extracted with neutralizing buffer or growth media’]  the same [Para 0088, ‘a sponge premoistened with neutralizing buffer’]   as  or  different  from  the  solvent  used  in  the  extraction  step [Para 0040, ‘sponge is subsequently extracted with neutralizing buffer or growth media’; Para 0007]”. The Claimed “or different “is optional”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lendi to incorporate “the surface  is  wiped  with  the  absorber  material  wetted  with  a  solvent  the same  as  the  solvent  used  in  the  extraction  step” as taught by Zook motivated by the need to obtain environmental microbial testing samples from a surface of stainless steel with the used of moistened sponge or swab to wipe the surface, where sponge is subsequently extracted with neutralizing buffer [ Zook, Para 0040, 0088]. Doing so for microbial 

Regarding Claim 3, Modified Lendi teaches a method of determining whether a surface  of a plant [Para 0005, industrial power plant’] in contact with water or steam contains a protective amount [Para 0001, ‘coating of pipelines, tubes, reactors and the like, to prevent corrosion’; Para 0012] of at least one film forming organic amine [Para 0001-0006, ‘polyamines’; FFA’] having at least one linear or branched, acyclic hydrocarbon group having 12 to 22 carbon atoms [Para 0002-0004, ‘polyamines or fatty amines’], the method comprising:
with the water or steam of the plant [Para 0001, 0005, 0007, ‘water-steam cycles of power’], with the water or steam of the plant [Para 0001, 0005, 0007, ‘water-steam cycles of power’] for a,
from the plant [Para 0005, industrial power plant’],
and the organic amine [Para 0001-0006, ‘polyamines’; FFA’] is and the organic amine [Para 0001-0006, ‘polyamines’; FFA’], and
an analysis step Para 0009, ‘The Analysis of Film-Forming Amine’], analyzing the organic amine [Para 0001-0006, ‘polyamines’; FFA’] in the and the organic amine [Para 0001-0006, ‘polyamines’; FFA’].

Modified Lendi does not teach “a contacting step, wherein a test coupon is installed in contact”; “the test coupon is in contact”; “sufficient time”; “a removing step, wherein the test coupon is removed”; “an extraction step, wherein the test coupon is 

Zook teaches “a contacting step [ Para 0007], wherein a test coupon [Para 0007, ‘sterile sampling appliance, such as a swab or a sponge’; Para 0040, sample collector’; Para 0032, ‘sample collector comprising a porous material’; Para 0011] is installed in contact [Para 0007, ‘wiping, swiping’] ”; “the test coupon is in contact [Para 0007]”; “sufficient time” [Para 0007, 0040, 0088; ;sufficient time in inherently taught in wiping or swiping] ; “a removing step [inherently taught in wiping or swiping], wherein the test coupon is removed [inherently taught in wiping or swiping]”; “an extraction step [Para 0040, ‘sponge is subsequently extracted with neutralizing buffer or growth media’; Para 0088], wherein the test coupon [Para 0007, ‘sterile sampling appliance, such as a swab or a sponge’; Para 0040, sample collector’; Para 0032, ‘sample collector comprising a porous material’; Para 0011] is washed with a solvent [Para 0088, ‘premoistened with neutralizing buffer’]”; “extracted to obtain an extract containing the solvent [ Para 0040, ‘extracted with neutralizing buffer’]”; “extract containing the solvent [ Para 0040, ‘portion of the target microorganisms that can be extracted from the sponge or swab is tested for the presence of target microorganisms’]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lendi to incorporate “a contacting step, wherein a test coupon is installed in contact”; “the test coupon is in contact”; “sufficient time”; “a removing step, wherein the test coupon is removed”; “an extraction step, wherein the test coupon is washed with a solvent”; “extracted to obtain an extract 

Regarding Claim 4, Modified Lendi teaches the method according to claim 1, wherein the surface is a water or steam contacted surface of a water cycle or steam cycle [Para 0005 and 0006].

Regarding Claim 5, Lendi teaches method according to claim 3, wherein ;  inside the water cycle or steam cycle [Para 0001, 0005,’ inside surface’, Para 0007, ‘water-steam cycles of power’] for ; the at least one organic amine [Para 0001-0006, ‘polyamines’; FFA’] having at least one linear or branched, acyclic hydrocarbon group having 12 to 22 carbon atoms [Para 0002-0004, ‘polyamines or fatty amines’] present in the water cycle or steam cycle [Para 0001, 0005,’ inside surface’, Para 0007, ‘water-steam cycles of power’]. 
Modified Lendi does not teach “test coupon is incorporated”; “the sufficient time to absorb”
Zook teaches “test coupon is incorporated” [Para 0007, ‘sterile sampling appliance, such as a swab or a sponge’; Para 0040, sample collector’; Para 0032, ‘sample collector comprising a porous material’; Para 0011]; “the sufficient time to absorb [Para 0007, 0040, 0088; sufficient time in inherently taught in wiping or swiping]”


Regarding Claim 6, Lendi teaches method according to claim 5, wherein the; the at least one organic amine [Para 0001-0006, ‘polyamines’; FFA’] having at least one linear or branched, acyclic hydrocarbon group having 12 to 22 carbon atoms [Para 0002-0004, ‘polyamines or fatty amines’]; The claimed “or the test coupon…” is interpreted as optional. 
Modified Lendi does not teach “test coupon is made of a material, which is capable to absorb;
Zook teaches “test coupon [Para 0007, ‘sterile sampling appliance, such as a swab or a sponge’; Para 0040, sample collector’; Para 0032, ‘sample collector comprising a porous material’; Para 0011]   is made of a material [Para 0032, ‘porous material’; Para 0092], which is capable to absorb (method of intended use, given patentable weight to the extent of the swab being tested for target microorganisms [Para 0040]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lendi to incorporate “test coupon is 

Regarding Claim 7, Modified Lendi teaches method according to claim 1, wherein the amine is a compound of formula (I):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 [Para 0002, 0004]
wherein
n is 0, 1, 2, 3 or 4,
R 1 is a linear or branched, acyclic hydrocarbon group having 12 to 22 carbon atoms, 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

R3, R4, R5 are independently H or C 1-C4 alkyl or - (CmH2m-2O) p-H, wherein m is 1, 2, 3, or 4 and p is = 1, 2, 3 or 4.

Regarding Claim 8, Modified Lendi teaches method according to claim 7, wherein the analysis step [ Para 0009, ‘The Analysis of Film-Forming Amine’],  comprises the addition of a reagent capable to form a colored complex with the at least one organic amine of the formula (I) as defined in the preceding claims and detecting the colored complex. [Para 0007, ‘Bengalrosa B.A; ‘A colour formation of the polyamines in a 

Regarding Claim 9, Modified Lendi teaches method according to claim 1 wherein the at least one organic amine of the formula (I)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 [Para 0002, 0004]
wherein
n is 0, 1, 2, 3 or 4,
R 1 is a linear or branched, acyclic hydrocarbon group having 12 to 22 carbon atoms, 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

R3, R4, R5 are independently H or C 1-C4 alkyl or - (CmH2m-2O) p-H, wherein m is 1, 2, 3, or 4 and p is = 1, 2, 3 or 4.
on surfaces [Para 0005] comprising the steps
vi) at least one organic amine of the formula (I) [Para 0002, 0004]
 to,
vii) of the amine of the formula (I) [Para 0002, 0004], the at least one organic amine of the formula (I) [Para 0002, 0004] and,
iia) optionally, filtration of the extract, (this limitation is interpreted as optional)
viii) optionally, adjusting the pH-value of the obtained extract, (this limitation is interpreted as optional)
ix) adding a reagent [Para 0015-0016, Claim 2, 10-12] capable to form a colored complex with the at least one organic amine of the formula (I) [Para 0002, 0004],
x) detecting the colored complex [Claims 10-12].

Modified Lendi does not teach:
“vi) transfer of the “and “to the absorber material, which comprises a solvent a)”,
vii) extraction out of the absorber material with a second solvent b), which is the same as or different from the solvent a) to obtain an extract comprising the solvent b)”, “and optionally the solvent a)”,

Modified Lendi in view of Zook teaches:
“vi) transfer of the “and “to the absorber material, which comprises a solvent a)” [Para 0040, ‘Other traditional surface microbial sampling procedures use a moistened sponge or swab to wipe the surface.; Para 0088-0089, ‘the sample collector was premoistened’; Para 0094, Solvent a) is  ‘Butterfield's phosphate diluent’]
vii) extraction out of the absorber material [Para 0040, ‘sponge is subsequently extracted’] with a second solvent b) [Para 0040, Solvent b) is ‘neutralizing buffer or growth media’], which is the same as or different from the solvent a) to obtain an extract comprising the solvent b)”, “and optionally the solvent a)”, (This limitation “obtaining the solvent a) is optional). The first solvent a) and second solvent b) being the same is optional 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lendi, in view of Zook to incorporate “the additional steps of the determination of at least one organic amine of the formula (I), as taught by Zook, to effect the collection of samples from a surface using sample collectors such as sponges which are subsequently extracted with 

Regarding Claim 10, Lendi teaches method according to claim 1 for the determination of at least one organic amine of the formula (I)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 [Para 0002, 0004]
wherein
n is 0, 1, 2, 3 or 4,
R 1 is a linear or branched, acyclic hydrocarbon group having 12 to 22 carbon atoms, 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

R3, R4, R5 are independently H or C 1-C4 alkyl or - (CmH2m-2O)p-H, wherein m is 1, 2, 3, or 4 and p is = 1, 2, 3 or 4.
on surfaces [Para 0005] comprising the steps
vi) the at least one organic amine of the formula (I) [Para 0002, 0004] from the water cycle or steam cycle [Para 0001, 0005, 0007, ‘water-steam cycles of power’] and the at least one organic amine of the formula [Para 0002, 0004] (I),
viia) optionally, filtration of the extract, (this limitation is interpreted as optional)
viii) optionally, adjusting the pH-value of the obtained extract, (this limitation is interpreted as optional)

x) detecting the colored complex [Claims 10-12].

Modified Lendi does not teach:
vi) “washing of the surface”; “the surface of the test coupon” [Para 0007, ‘sterile sampling appliance, such as a swab or a sponge’; Para 0040, sample collector’; Para 0032, ‘sample collector comprising a porous material’; Para 0011]; “using a solvent c) to obtain an extract comprising the solvent c) 

Zook teaches:
vi) “washing of the surface [ Para 0040, 0094]” ; “the surface of the test coupon”;  “using a solvent c) to obtain an extract comprising the solvent c) [Para 0040, 0094, neutralizing buffer or growth media , light aerosol of Butterfield's phosphate diluent].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lendi, in view of Zook to incorporate “the additional steps of the determination of at least one organic amine of the formula (I), as taught by Zook, to effect the collection of samples from a surface using sample collectors such as sponges which are subsequently extracted with neutralizing buffer or growth media. The sample collectors were moistened by applying a light aerosol of Butterfield's phosphate diluent (approximately 0.5-1.0 mL) to the 

Regarding Claim 11, the method according to claim 9, wherein the solvent a) used in step i) is selected from mixtures of at least one water-miscible organic solvent with water, wherein the weight portion of the at least one water-miscible organic solvent is at least 80% based on the total weight of solvent a), or is at least 90% based on the total weight of solvent a) 
Modified Lendi does not teach the combination of the limitations of Claim 11. 
Kuleza teaches “the solvent a) used in step i) is selected from mixtures of at least one water-miscible organic solvent with water [Col. 9, lines 40-45, ‘isopropanol (64.6%) and distilled water(35.4%); Claim 14-15, ‘water, aqueous alcohol solution and aqueous glycol solution’; ‘any of ethanol or isopropanol or propylene glycol can be used as the alcohol’], wherein the weight portion of the at least one water-miscible organic solvent is at least 80% based on the total weight of solvent a), or is at least 90% based on the total weight of solvent a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Modified Lendi, in view of Zook to incorporate “the solvent selected from mixtures of at least one water-miscible organic solvent with water” as taught by Kuleza, to effect the dissolution of the organic amine (octylamine) using solvents such as isopropanol and water, to prepare a lenitive solution [Kuleza, Abstract, Col. 4, lines 11-15 ;Col. 9, lines 40-45; Claims 14-15].  Doing so allows for the employment of an effective solvent for the dissolution of organic amines.  

However,  MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In the use of solvents for analyte solubility and extraction purposes, the selection of optimal experimental conditions including solvent type and solvent composition ratio (in case of the mixture of multiple solvents) affects the solubility of the analyte of interest. Thus, solvent type/composition ratio are result effective variables. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to conduct solvent extractions using the optimal solvent or solvent composition ratio condition to achieve high analyte extraction efficiency. 
Regarding Claim 16, the method according to claim 10, wherein the solvent c) used in step vi) is selected from mixtures of water with at least one water-miscible organic solvent in a weight ratio of 70:30 to 90:10, preferably, or 75:25 to 85:15.
Modified Lendi does not teach the limitations of Claim 13. 
However,  MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to conduct solvent extractions using the optimal solvent or solvent composition ratio condition to achieve high analyte extraction efficiency. 

Regarding Claim 18, the method according to claim 2 wherein the absorber material is selected cellulose, modified celluloses, polyvinylidene fluoride (PVDF).
Modified Lendi in view of Zook teaches the combination of limitations of Claim 11. 
Zook teaches “the absorber material is selected cellulose [Para 0092, ‘Hanes Wetlaid Hydroguard 150 HEM PET/cellulose’], modified celluloses, polyvinylidene fluoride (PVDF)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Modified Lendi to incorporate “the absorber material is selected cellulose, modified celluloses, polyvinylidene fluoride (PVDF)” as taught by Zook, to use cellulose for the construction of the sample collectors [Zook, Para 0092]. Doing so allows for the use of an absorbent material for the construction of the sample collectors.

Regarding Claim 20, Modified Lendi teaches the method according to claim 9, wherein the reagent in step ix) is a compound of Xanthene-group, which is a compound of formula (II)

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

wherein R6 and R8 are independently from each other H or halogen; R7 is selected from H, halogen and NO2. [Para 0019, ‘color component out of the Xanthene Group’]. 

Regarding Claim 21, Modified Lendi teaches method according to any of the claims 9 wherein the reagent in step ix is a compound of formula (II), wherein
R 6 is iodine,
R 7 is iodine,
R 8 is chlorine.
Lendi teaches the reagent of Formula (II) [ Para 0007, ‘sodium 3,4,5,6-tetrachloro-2', 4',5', 7' tetraiodofluorescein, commonly known as Bengalrosa B.A., where the reaction is executed in a pH-buffered solution using acetic acid]. 



Regarding Claim 23, Modified Lendi teaches the method according to claim 9,
wherein in step viii) the pH-value of the obtained extract of step viii), is adjusted to 1.8 to 3.5. [Para 0008, ‘pH value of 2.5 to 4’; Para 0009, Bengal rose with the pH of the samples being between 2.3 and 3 .3; Para 0017, ‘pH of ≤2.3, preferably ≤2.0 by adding hydrochloric acid]. 

Regarding Claim 24, Lendi teaches a use of the absorber material defined in claim 9, for the detection of the at least one organic amine [Para 0009, ‘The Analysis of Film-Forming Amine’] of the formula (I) as defined in
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 [Para 0002, 0004]
wherein
n is 0, 1, 2, 3 or 4,
R 1 is a linear or branched, acyclic hydrocarbon group having 12 to 22 carbon atoms, 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Lendi does not teach “the use of the absorber material”
Zook teaches “the use of the absorber material [Para 0007, swab or sponge”] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Modified Lendi to incorporate “the use of the absorber material for the detection” motivated by the need to obtain environmental microbial testing samples from a surface which is typically done by contacting (e.g., wiping, swiping, etc.) the surface with a sterile sampling appliance, such as a swab or a sponge, from the surface of stainless steel [ Zook, Para 0007, Para 0066, 0087, Claim 7,]. Doing so for microbial samples to be collected, detected and quantified on the surface of the stainless steel.

Regarding Claim 25, kit of parts comprising, as separate components,
;
Modified Lendi teaches a reagent, is a compound of Xanthene-group [Para 0019, ‘color component out of the Xanthene Group’].  
Modified Lendi does not teach:
A) the absorber material, as defined in claim 2
B) a solvent a) selected from mixtures of at least one water-miscible organic solvent with water,
C). a solvent b) selected from mixtures of water with at least one water-miscible organic solvent in a weight ratio of 70:30 to 90: 10,

Zook teaches “A) the absorber material, as defined in claim 2 [Para 0007, swab or sponge”; ‘Conventionally, environmental microbial testing includes obtaining a sample from a surface. This is typically done by contacting (e.g., wiping, swiping, etc.)’; Claim 7, ‘A sample collector for collecting environmental surface sample’].
Zook teaches “kit of parts” and “combined use” [Para 0075, Para 0076, ‘the individual elements and/or assemblies may be provided in a kit’]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Modified Lendi to incorporate “an absorber material is brought into intimate contact with the surface to transfer” and “kits of parts” motivated by the need to obtain environmental microbial testing samples from a surface which is typically done by contacting (e.g., wiping, swiping, etc.) the surface with a sterile sampling appliance, such as a swab or a sponge, from the surface of stainless steel [ Zook, Para 0007, 0087; Claim 7] and for the sample housings and/or articles of the invention can to be combined with packaging material and sold as a kit for sampling and detecting microorganisms on surfaces [ Zook, Para 0075]. Doing so for microbial samples to be collected, detected and quantified on the surface of the stainless steel.

Modified Lendi in view of Zook does not teach:
B) a solvent a) selected from mixtures of at least one water-miscible organic solvent with water,

However,  MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In the use of solvents for analyte solubility and extraction purposes, the selection of optimal experimental conditions including solvent type and solvent composition ratio (in case of the mixture of multiple solvents) affects the solubility of the analyte of interest. Thus, solvent type/composition ratio are result effective variables. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to conduct solvent extractions using the optimal solvent or solvent composition ratio condition to achieve high analyte extraction efficiency. 

Claims 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over by Lendi [US20160091469A1], in view of Zook et al. [US20120028297A1] in further view of Kuleza et al. [US005248494A]

Regarding Claim 12, the method according to claim 9, wherein, in step vi), solvent a) comprises or consists of one or more organic solvents having a vapour pressure of maximum 45 hPa at 20°C, preferably or a vapour pressure of maximum 10 hPa at 20°C.

Kuleza teaches “one or more organic solvents having a vapour pressure of maximum 45 hPa at 20°C [Col. 9, lines 40-45, ‘isopropanol’ ; isopropanol having a vapor pressure of about 45hPa at 20-25°C is well known in the art]  , preferably or a vapour pressure of maximum 10 hPa at 20°C. (This limitation is interpreted as optional). Also, the “more organic solvents” is interpreted as optional. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Modified Lendi, in view of Kuleza to incorporate “the solvent selected from mixtures of at least one water-miscible organic solvent with water” as taught by Kuleza, to effect the dissolution of the organic amine (octylamine) using solvents such as isopropanol and water, to prepare a lenitive solution [Kuleza, Abstract, Col. 4, lines 11-15 ;Col. 9, lines 40-45].  Doing so allows for the employment of an effective solvent for the organic amines.  

Regarding Claim 13, the method according to claim 11, wherein the at least one water-miscible organic solvent is selected from isopropanol, propylene carbonate, ethyleneglycol and butanol, 
Modified Lendi does not teach the combination of the limitations of Claim 13. 
Kulexa teaches “the at least one water-miscible organic solvent is selected from isopropanol [Col. 9, lines 40-45, ‘isopropanol’; Col. 4, lines 11-15], propylene carbonate, ethyleneglycol and butanol. 


Regarding Claim 14, the method according to claim 9, wherein the solvent b) used in step vii) is selected from mixtures of water with at least one water-miscible organic solvent in a weight ratio of 70:30 to 90:10, preferably, or 75:25 to 85:15.
Modified Lendi does not teach the combination of the limitations of Claim 14. 
Kulexa teaches the solvent b) used in step ii) is selected from mixtures of water with at least one water-miscible organic solvent [Col. 9, lines 40-45, ‘isopropanol (64.6%) and distilled water(35.4%); Claim 14-15, ‘water, aqueous alcohol solution and aqueous glycol solution’; ‘any of ethanol or isopropanol or propylene glycol can be used as the alcohol’],  in a weight ratio of 70:30 to 90: 10, preferably, or 75:25 to 85: 15.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Modified Lendi, in view of Kuleza to incorporate “the solvent selected from mixtures of at least one water-miscible organic solvent with water” as taught by Kuleza, to effect the dissolution of the organic amine (octylamine) using solvents such as isopropanol and water, to prepare a lenitive solution 
Modified Lendi in view of Kuleza does not teach “in a weight ratio of 70:30 to 90: 10, preferably, or 75:25 to 85: 15.”
However,  MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In the use of solvents for analyte solubility and extraction purposes, the selection of optimal experimental conditions including solvent type and solvent composition ratio (in case of the mixture of multiple solvents) affects the solubility of the analyte of interest. Thus, solvent type/composition ratio are result effective variables. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to conduct solvent extractions using the optimal solvent or solvent composition ratio condition to achieve high analyte solubility or extraction efficiency. 
Regarding Claim 15, the method according to claim 14, wherein at least one water-miscible organic solvent in step ii) is selected from isopropanol, ethanol, acetone, butanone ethylacetate, methylacetate, ethyleneglycol, butanol, solvent a) and mixtures thereof, and the solvent b) is solvent a).

Modified Lendi in view of Zook does not teach the combinations of limitations of Claim 13. 

Kuleza does not teach the solvent b) as isopropanol. 
However,  MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In the use of solvents for analyte solubility and extraction purposes, the selection of optimal experimental conditions including solvent type and solvent composition ratio (in case of the mixture of multiple solvents) affects the solubility of the analyte of interest. Thus, solvent type/composition ratio are result effective variables. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention could have selected the same solvent type for solvent a) and b) to conduct solvent extractions using the optimal solvent or solvent composition ratio condition to achieve high analyte solubility or extraction efficiency. 

Regarding Claim 17, the method according to claim 16, wherein at least one water-miscible organic solvent in step vi) is selected from isopropanol, ethyleneglycol, butanol, ethanol acetone, butanone ethylacetate, methylacetate, ethyleneglycol and mixtures.

Kulexa teaches “at least one water-miscible organic solvent in step vi) is selected from isopropanol, ethyleneglycol, butanol, ethanol acetone, butanone ethylacetate, methylacetate, ethyleneglycol and mixtures” [Col. 9, lines 40-45, ‘isopropanol (64.6%) and distilled water (35.4%); Claims 14-15, ‘water, aqueous alcohol solution and aqueous glycol solution’; ‘any of ethanol or isopropanol or propylene glycol can be used as the alcohol’]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Modified Lendi, in view of Kuleza to incorporate “at least one water-miscible organic solvent in step vi) is selected from isopropanol, ethyleneglycol, butanol, ethanol, acetone, butanone ethylacetate, methylacetate, ethyleneglycol and mixtures” as taught by Kuleza, to effect the dissolution of the organic amine (octylamine) using solvents such as isopropanol, ethanol and water, to prepare a lenitive solution [Kuleza, Abstract, Col. 4, lines 11-15 ;Col. 9, lines 40-45].  Doing so allows for the employment of an effective solvent for the organic amines. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over by Lendi [US20160091469A1], in view of Zook et al. [US20120028297A1] in further view of Wu et al. [CN101665448A]
Regarding Claim 19, the method according to claim 9, wherein in step iia) the filtration is proceed by using a filter, wherein the filter is selected from modified cellulose, polytetrafluoroethylene (PTFE), PVDF, polyamide, preferably or wherein the pore size of the filter is below 1 μm.

Modified Lendi does not teach the combination of limitations of Claim 13. 
Wu teaches “the filter [Summary on invention, ‘material of the microfiltration membrane is preferably one or more of inorganic, cellulose’] in step iia) is selected from modified cellulose, polytetrafluoroethylene (PTFE), PVDF, polyamide, preferably or wherein the pore size of the filter is below 1 μm”. The Claimed “preferably or wherein the pore size of the filter is below 1 μm” is interpreted as optional. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lendi, in view of Zook, to incorporate “the filter in step iia) or viia) is selected from modified cellulose, polytetrafluoroethylene (PTFE), PVDF, polyamide, preferably or wherein the pore size of the filter is below 1 μm” as taught by Wu, to use a microfiltration membrane made of cellulose material  for the or separating and extracting coronin from a fermentation broth by using a membrane separation technology [ Wu, Summary of invention]. Doing so allows for the improvement of separation efficiency of the analytes. 

Response to Arguments
Applicant’s arguments, see Page 13, filed on 08/06/2021, with respect to the Claim objections on Claims 9-10, 12, 14, 17 and 19-23 has been fully considered and they are persuasive. The objections on Claims 9-10, 12, 14, 17 and 19-23 are withdrawn. 


Applicant’s arguments, see Page 6, filed on 08/05/2021, with respect to the 35 U.S.C. §103 rejections on Claims 1-25 have been fully considered but they are not persuasive.
Applicant argues:
[Lendi fails to disclose or teach the feature of "the method comprising taking a sample from the surface," and Gridchin goes against the purpose of "test should be applicable during plant inspection without the need of taking surface samples, e.g. tube cutting" as the technical contents recited in the amended claim 3 of the present application. Applicant respectfully submits that people having ordinary skill in the aii are not able to arrive at the present invention as claimed in claim 3 from the teachings of Lendi, Gridchin, Zook and Kuleza, either taken alone or in combination.
Applicant’s arguments with respect to independent Claim 1 has been considered but are moot because the new ground of rejection has been applied with respect to the amended independent claim 1 as submitted (Supra), which is taught by Lendi in view Zook. 
Examiner suggests to the Applicant to provide further Claim 1 method limitations that clarifies the methods of Applicant’s invention from that of combination of Lendi and Zook. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797    

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797